IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                 NO. 2013-KA-01986-COA

RAVEL WILLIAMS A/K/A RAVELL DEON                                              APPELLANT
WILLIAMS

v.

STATE OF MISSISSIPPI                                                            APPELLEE

DATE OF JUDGMENT:                           10/02/2013
TRIAL JUDGE:                                HON. JOHNNIE E. WALLS JR.
COURT FROM WHICH APPEALED:                  COAHOMA COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                     AZKI SHAH
ATTORNEY FOR APPELLEE:                      OFFICE OF THE ATTORNEY GENERAL
                                            BY: JEFFREY A. KLINGFUSS
DISTRICT ATTORNEY:                          BRENDA FAY MITCHELL
NATURE OF THE CASE:                         CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                    PETITION FOR RELIEF FROM DUTY TO
                                            REGISTER AS A SEX OFFENDER
                                            DISMISSED
DISPOSITION:                                AFFIRMED: 04/14/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J, ROBERTS AND FAIR, JJ.

       GRIFFIS, P.J., FOR THE COURT:

¶1.    Ravel Deon Williams filed a petition for relief from registration as a sex offender in

Coahoma County Circuit Court. Williams argued the statute, which compels certain

convicted felons to register as sex offenders, violated the Ex Post Facto Clause of the

Mississippi Constitution. In the alternative, Williams argued he met one of the exemptions

from registration as provided by statute, and did not have to register. The circuit court denied

Williams’s petition, finding the statute did not violate the Constitution, and no exemption
applied to Williams. We find no error and affirm.

                         FACTS AND PROCEDURAL HISTORY

¶2.    The State indicted Williams for three counts of statutory rape on December 15, 1992.

The indictment alleged Williams committed three separate sexual acts with Jane Smith.1

During each act, Smith was under the age of fourteen, while Williams was between fourteen

and sixteen years old.

¶3.    Williams entered a guilty plea, and received a sentence of twelve years, with six years

suspended. Williams served his prison sentence, and obtained a discharge from prison on

February 21, 1995. Williams continued with post-release supervision until receiving a

discharge of obligations on February 15, 2000.

¶4.    After his release from probation, Williams was required to register as a sex offender

due to the nature of the crimes he had committed. Williams complied with the registration

requirements under Mississippi Code Annotated section 45-33-25 (Supp. 2014). Though he

registered, Williams filed a petition for relief from the registration obligations.

¶5.    Williams first argued the registration requirements violated the Ex Post Facto Clause

in Article 3, Section 16 of the Mississippi Constitution. Williams alternatively contended

that if the requirement did not offend the Constitution, then he met an exemption provided




       1
         Due to the nature of the offenses and the age of the victim at the time of the crime,
an alias is used.

                                               2
by Mississippi Code Annotated section 45-33-23(h)(ii) (Supp. 2014).2

¶6.    The State opposed the petition arguing the statute did not violate any Ex Post Facto

Clause, and Williams did not meet the exemption in section 45-33-23(h)(ii). The State

further argued that Williams also failed to meet other statutory exemptions in Mississippi

Code Annotated section 45-33-47 (Supp. 2014), which Williams did not assert on appeal.

The circuit court agreed with the State, and denied Williams’s petition. Williams filed this

timely appeal, and asserts the same arguments.

                                STANDARD OF REVIEW

¶7.    This Court reviews the question of whether the application of a statute constitutes an

ex post facto violation as a question of law, which requires a de novo standard of review.

Gray v. State, 13 So. 3d 283, 286 (¶5) (Miss. Ct. App. 2008). An appellate court reviews

questions of law under “a de novo standard of review and will only reverse for an erroneous

interpretation or application of law.” Rice v. Merkich, 34 So. 3d 555, 557 (¶7) (Miss. 2010).

                                        ANALYSIS

       I.     Whether the sex-offender-registration statute violates the Ex Post
              Facto Clause of the Mississippi Constitution.

¶8.    Williams argues the sex-offender-registration requirement violates the Ex Post Facto

Clause of the Mississippi Constitution. Williams contends the registration requirements,



       2
         Williams’s brief outlines his arguments under section 45-33-23(g)(ii); however,
legislative amendments renumbered the section as 45-33-23(h)(ii), but did not substantively
change the section. For clarity, we will refer to the current number scheme.

                                             3
which limit his job prospects, housing options, and recreational and daily activities, serve as

a punitive measure in addition to his original sentence. Further, any violation of the

registration requirements may result in a sentence of up to six months in jail, and a fine up

to $1000, which essentially constitutes a new punishment according to Williams.

¶9.    The Mississippi Constitution concisely states: “Ex post facto laws, or laws impairing

the obligation of contracts, shall not be passed.” Miss. Const. art. 3, § 16. The Ex Post Facto

Clause “is aimed at laws that ‘retroactively alter the definition of crimes or increase the

punishment for criminal acts.’” Flowers v. State, 35 So. 3d 516, 518 (¶5) (Miss. 2010)

(quoting Puckett v. Abels, 684 So. 2d 671, 673 (Miss. 1996)).

¶10.   “An ex post facto law is one which creates a new offense or changes the punishment,

to the detriment of the accused, after the commission of the crime.” Ross v. Epps, 922 So.

2d 847, 849 (¶5) (Miss. Ct. App. 2006) (quoting Knowles v. State, 708 So. 2d 549, 553 (¶6)

(Miss. 1998)). Thus, any law that serves to levy a punishment in addition to or different from

an offender’s original sentence may violate the ex post facto prohibition.

¶11.   The Mississippi Supreme Court addressed ex post facto concerns of the sex-offender-

registration statute in Garrison v. State, 950 So. 2d 990, 992 (¶4) (Miss. 1996). In Garrison,

the court analogized the Mississippi sex-offender-registration statute to the similar Alaskan

statute upheld by the United States Supreme Court in Smith v. Doe, 538 U.S. 84, 92 (2003).

¶12.   The Smith Court ruled the Alaskan statute did not violate the Ex Post Facto Clauses

of either the United States Constitution or the state constitution because the registration


                                              4
requirement served as a civil, not a punitive, measure. Id. Smith also found the retroactive

application of the statute to offenders convicted prior to the passage of the statute did not

violate the Ex Post Facto Clause. Id. at 105-06.

¶13.   In finding Doe applicable to the Mississippi statute, the Garrison court found the

requirements prescribed by the Mississippi statute also constituted “a civil, non-punitive

regulatory scheme.” Garrison, 950 So. 2d at 992 (¶4). Thus, the court found the argument

of the punitive nature or retroactive application of the statute in the ex post facto context to

be without merit. Id.

¶14.   Williams urges this Court to reconsider the holdings of Garrison and Doe by finding

the statutory scheme violates the Ex Post Facto Clause through its punitive nature, and

unconstitutional retroactive application.     However, we decline to do so without an

intervening decision by either the United States Supreme Court or Mississippi Supreme

Court. For these reasons, we find this issue without merit.

       II.    Whether Williams meets the criteria in Mississippi Code Annotated
              section 45-33-23(h)(ii) for exemption from registration as a sex
              offender.

¶15.   Williams alternatively argues that if this Court finds the sex-offender-registration

requirement constitutional, this Court should also determine that Williams meets an

exemption to the registration requirement outlined in section 45-33-23(h)(ii).

¶16.   Section 45-33-23(h)(ii) states:

       (h) “Sex offense” or “registrable offense” means any of the following offenses:
       . . . (ii) Section 97-3-65 relating to rape; however, conviction or adjudication

                                               5
       under Section 97-3-65(1)(a) when the offender was eighteen (18) years of age
       or younger at the time of the alleged offense, shall not be a registrable sex
       offense[.]

Miss. Code Ann. § 45-33-23(h)(ii). Though this section merely provides the definition for

a registrable offense, the section states the registration requirement would not apply to an

offender eighteen years or younger who committed a crime under Mississippi Code

Annotated section 97-3-65(1)(a). Williams argues this Court should apply the exemption to

section 97-3-65(1), under which he was convicted, rather than the current section 97-3-

65(1)(a).

¶17.   The current section 97-3-65(1)(a) states:

       (1) The crime of statutory rape is committed when: (a) Any person seventeen
       (17) years of age or older has sexual intercourse with a child who: (i) Is at least
       fourteen (14) but under sixteen (16) years of age; (ii) Is thirty-six (36) or more
       months younger than the person; and (iii) Is not the person's spouse[.]

Miss. Code Ann. § 97-3-65(1)(a) (Rev. 2014).

¶18.   However, section 97-3-65(1)(a) did not exist in its current form in 1991 when

Williams committed these offenses. The statute applicable to Williams’s case, section 97-3-

65(1), stated:

       (1) Every person eighteen (18) years of age or older who shall be convicted of
       rape by carnally and unlawfully knowing a child under the age of fourteen (14)
       years, upon conviction, shall be sentenced to death or imprisonment for life in
       the State Penitentiary; provided, however, any person thirteen (13) years of age
       or over but under eighteen (18) years of age convicted of such crime shall be
       sentenced to such term of imprisonment as the court, in its discretion, may
       determine. In all cases where the child is under the age of fourteen (14) years
       it shall not be necessary to prove penetration of the child’s private parts where
       it is shown the private parts of the child have been lacerated or torn in the

                                               6
       attempt to have carnal knowledge of the child.

Miss. Code. Ann. § 97-3-65(1) (Supp. 1985). Williams urges this Court to apply section 45-

33-23(h)(ii)’s exemption to the 1991 version of 97-3-65(1) because neither subsection (a) nor

subsection (b) existed at the time. However, the substance of the crimes Williams committed

falls under the current section 97-3-65(1)(b), not subsection (a).

¶19.   The current section 97-3-65(1)(b) states: “(1) The crime of statutory rape is committed

when: . . . (b) A person of any age has sexual intercourse with a child who: (i) Is under the

age of fourteen (14) years; (ii) Is twenty-four (24) or more months younger than the person;

and (iii) Is not the person's spouse.” Miss. Code Ann. § 97-3-65(1)(b) (Rev. 2014). While

both section 97-3-65(1)(a) and section 97-3-65(1)(b) apply to offenders under eighteen,

section 45-33-23(h)(ii) does not exempt those offenders whose victims were under fourteen

years old.

¶20.   Section 97-3-65(1)(a) applies to a rape involving a victim between fourteen and

sixteen years old. Additionally, section 97-3-65(1)(a) encompasses offenders seventeen

years or older. The circumstances of Williams’s crimes meet neither of these requirements.

The intent of the exemption clearly distinguishes the two offenses, and does not encompass

the crimes detailed in the 1991 statute. Thus, Williams’s crimes constituted a registrable

offense, subject to the registration requirements.

¶21.   Once an offender’s crime qualifies as a registrable offense, Mississippi Code

Annotated section 45-33-47 provides the only relief from registration. Section 45-33-47


                                              7
separates registrable offenses into distinctive tiers, which details exemptions that each

offense may qualify for, if any. Section 45-33-47 categorizes rape as a tier-three crime,

which subjects the offender to lifetime registration. Miss. Code Ann. § 45-33-47(2)(d)(1).

¶22.   However, a tier-three offender may still receive an exemption from lifetime

registration. An offender fourteen or older whose crime was adjudicated in youth court may

be relieved of registration obligations after twenty-five years of registration. Miss. Code

Ann. § 45-33-47(2)(g). The circuit court alluded to the possibility that Williams qualified

for this exemption, but Williams failed to meet the twenty-five-year registration requirement.

Therefore, the circuit court found Williams’s petition untimely with regard to section 45-33-

47(2)(g).

¶23.   Though the State argued on appeal that no registration exemption in section 45-33-47

currently applied, Williams failed to assert any exemption other than section 45-33-23(h)(ii).

Therefore, this issue is not properly before this Court. Because Williams does not meet an

exemption to the registration requirements, the circuit court correctly dismissed his petition.

We find this issue has no merit.

¶24. THE JUDGMENT OF THE COAHOMA COUNTY CIRCUIT COURT IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.

   LEE, C.J., IRVING, P.J., BARNES, ISHEE, ROBERTS, CARLTON,
MAXWELL, FAIR AND JAMES, JJ., CONCUR.




                                              8